Case 1:19-cv-02351-EK-PK Document 25 Filed 11/25/20 Page 1 of 2 PageID #: 55

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     November 25, 2020
By ECF
Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Maria Encalada v. United States of America,
                       Civil Docket No. 19-CV-2351 (Komitee, J.) (Kuo, M.J.)

Dear Magistrate Judge Kuo:

       This Office represents the United States of America in the above-referenced Federal Tort
Claims Act matter, in which Plaintiff alleges that she was struck by a United States Post Office
(“USPS”) van while crossing the street. The parties respectfully write to request a 60-day
extension of time from December 1, 2020 until February 1, 2021, to conduct the deposition of Ms.
Judy Ann Richards, the USPS driver/employee, and a concomitant 60-day adjournment of the
settlement conference scheduled on December 29, 2020 at 2 p.m., as well as the expert discovery
deadlines.

        With the consent of Plaintiff’s counsel, we respectfully write to request additional time to
complete the deposition of Ms. Richards because she is out on maternity leave. By way of
background, the undersigned was assigned to this case in early September and made attempts to
produce Ms. Richards for a deposition. The undersigned was unable to reach Ms. Richards
directly, but Ms. Richards’ manager at the Postal Service believed that Ms. Richards’ due date was
around the end of September and her lack of communication could be because of her recent
hospitalization and/or newborn childcare. As a result, on September 22, 2020, the parties
submitted a joint request to extend the deadlines in this matter. Since that time, the undersigned
has not spoken with Ms. Richards directly, but the Postal Service confirmed that she is on maternity
leave. Unfortunately, the Postal Service does not have information regarding her anticipated return
date. The Postal Service has recently reached out to Ms. Richards by sending mail to her last
known address, and will continue to ascertain her anticipated return date.

        Due to the likelihood that Plaintiff will not be able to depose Ms. Richards prior to
December 29, Plaintiff’s counsel expressed an interest in adjourning any settlement conference
until after the deposition is completed and requested an extension of the deadlines for expert
discovery. The Government consents to this request.
Case 1:19-cv-02351-EK-PK Document 25 Filed 11/25/20 Page 2 of 2 PageID #: 56




       Accordingly, the parties respectfully request a 60-day extension of time to conduct the
deposition of Ms. Richards, and a concomitant 60-day adjournment of the settlement conference
scheduled on December 29, 2020, as well as the expert discovery deadlines.

       The parties thank the Court for its consideration herein.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:              /s/
                                                     Matthew J. Modafferi
                                                     Assistant U.S. Attorney

cc:    All counsel of record (By ECF)




                                                2
